IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-21003
                         Summary Calendar
                        __________________


PATRICIA W. GILL,

                                       Plaintiff-Appellant,

versus

DALKON SHIELD CLAIMANTS TRUST,

                                       Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 93-CV-2764
                        - - - - - - - - - -
                           July 26, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Patricia W. Gill appeals the grant of summary judgment for

Dalkon Shield Claimants Trust, raising several issues that do not

address the basis of the judgment.    We have carefully reviewed

the record and appellate arguments.    We find no error in the

district court's ruling.   See Gill v. Dalkon Shield Claimants

Trust, No. H-93-2764 (S.D. Tex. Oct. 18, 1995).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No.
                                -2-

     The appeal is without arguable merit and thus frivolous.

See 5th Cir. R. 42.2.   Because the appeal is frivolous, it is

     DISMISSED.